Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 30-48 are pending; claims 30, 45 and 47 are independent. 

Claim Objections
Claims 30, 31 and 44 are objected to for the following informalities.
Claim 30 recites “…automatically identifying as invalid each dataset instance that descends directly or indirectly from the first primordial dataset…”. There is insufficient antecedent basis for “each dataset instance” in the claim.
Claim 31 recites “wherein dynamic data comprises data that changes over time”. There is insufficient antecedent basis for “dynamic data” in the claim.
Claim 44 lacks full stop punctuation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 42 recites “a first parameter type” that cannot be identified in the specification as filed.
Claim 43 recites “supporting multiple users” that can be identified in Spec. ¶ 120. The claim further recites “instantiating an instance of a second dataset model, wherein the second dataset model comprises the first dataset model command and the first dataset model data description, using a second value of the first parameter type supplied by the second user; in response to said data change in the first primordial dataset, instantiating a new instance of the first dataset model using the first value of the first parameter type and instantiating a new instance of the second dataset model using the second value of the first parameter type” that cannot be identified in the specification as filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 11,176,175 (Appl. No.: 14/815,894). Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to apply the invention as disclosed in Patent No. 11,176,175 using different data description as taught by Govrin et al., Pub. No.: US 2003/0084053 and using health care data as taught by Lequeux, Patent No.: US 9,779,129 as shown below for achieving the same predictable result of identifying change data in a data source and using the change data for further processing and fraud detection.

App. No: 17527157
App. No: 14815894 (Patent No.: 11176175)
30. A hierarchical health care analytics system, comprising: a computer system comprising at least one processor and a memory media; persistent storage coupled to the computer system comprising a data store comprising:

1. A method of displaying current analytical results using a computer comprising a processer and a memory media and coupled to persistent media comprising a data store, comprising:

one or more primordial datasets, including a first primordial dataset comprising dynamic health care data, where a primordial dataset is a dataset without parents, and a hierarchy of dataset models corresponding to one or more ordered sequences  of health care data analytics, including a first dataset model, wherein each of the dataset models comprises a command and a data description, each dataset model has at least one parent, each dataset model descends directly or indirectly from at least one primordial dataset, and the first dataset model descends directly or indirectly from the first primordial dataset; and
defining a hierarchy of dataset models, including a first dataset model, each dataset model comprising a command, a data description and identifiers for one or more parent datasets, wherein at least one dataset model has a parent dataset that is a primordial dataset which has no parents, wherein the first dataset model directly or indirectly descends from the primordial dataset, wherein the data store comprises the primordial dataset and the hierarchy of dataset models;
instructions which when loaded into the memory media and executed by the processor cause the computer system to perform:

instantiating and storing in the data store a first instance of the first dataset model;
creating a first instance of the first dataset model by executing the command in the first dataset model on the data in valid instances of the one or more parent datasets of the first dataset model, wherein creating an instance of a dataset model comprises executing the command of the dataset model on the data in valid instances of the one or more parent datasets of the dataset model and storing in the data store the data produced by said executing the command, wherein executing the command comprises execution, by the processor, of computer instructions in the memory media;

displaying a first analytical result based on the first instance of the first dataset model;
in response to said data change in the first primordial dataset, automatically identifying as invalid each dataset instance that descends directly or indirectly from the first primordial dataset and 
when there is a change in data comprised the primordial dataset, invalidating each instance of a dataset model that directly or indirectly descends from the primordial dataset, including invalidating the first instance of the first dataset model; wherein invalidating an instance of a dataset model comprises identifying the instance of the dataset model as invalid;
instantiating a new instance of the first dataset model.
	re-executing, for each invalid instance of a dataset model, the command in the corresponding dataset model on the data in the re-executed instances of the one or more parent datasets of the dataset model, including re-executing the command in the first dataset model on the data in the re-executed instances of the one or more parent datasets of the first dataset model to create a second instance of the first dataset model, and

displaying a second analytical result based on the data comprised in the second instance of the first dataset model.

		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Govrin et al., Pub. No.: US 2003/0084053 (Govrin) in view of Lequeux, Patent No.: US 9,779,129 (Lequeux).

Claim 30.	Govrin teaches:
A hierarchical analytics system, comprising: a computer system comprising at least one processor and a memory media; persistent storage coupled to the computer system comprising a data store comprising:
one or more primordial datasets, including a first primordial dataset comprising dynamic data, where a primordial dataset is a dataset without parents, and (¶¶ 65, 73, various external data sources are without parents) 
a hierarchy of dataset models corresponding to one or more ordered sequences  of data analytics, including a first dataset model, wherein each of the dataset models comprises a command and a data description, each dataset model has at least one parent, each dataset model descends directly or indirectly from at least one primordial dataset, and the first dataset model descends directly or indirectly from the first primordial dataset; and (¶¶ 13-24, 38, 65-67, 77, 82, 110, 117-118, loader and listeners capture data from external sources (one primordial dataset) based on the user defined rules e.g., a command and a data description by performing a preliminary filtering operation for storing filtered data (at least one parent) in MCPDS to be further analyzed by solvers based on the user defined rules) 
instructions which when loaded into the memory media and executed by the processor cause the computer system to perform:
instantiating and storing in the data store a first instance of the first dataset model; (¶¶ 68, 77, 83, 116, 118, filtered data and the result of an analyses is stored according to user defined rules, for example a customer transaction is captured and based on the transaction certain data is updated)
recognizing a data change in the first primordial dataset; and ( ¶ 119-123, changes for the values the system is monitoring are recognized, for example, a customer transaction is a change in the data sources that is recognized based on the user defined rules)
in response to said data change in the first primordial dataset, automatically identifying as invalid each dataset instance that descends directly or indirectly from the first primordial dataset and instantiating a new instance of the first dataset model. (¶¶ 119-123, values are recalculated based on the recognized changes, e.g., a previous value is not valid)
Govrin did not teach but Lequeux teaches collecting health care data from multiple data sources and using the data for fraud, waste, and abuse detection. (Lequeux, col. 2, ll. 30-47, “the methods and systems enable integration of provider information, prescription claims, patient information and medical claims to identify links and relationships between individual providers, provider organizations, health plans and accountable care organizations (ACOs), provider networks, and patients…Utilization and cost may be identified, thereby enabling optimization of provider networks and ACOs, Medicare and Medicaid opportunities, and fraud, waste, and abuse detection”)
Govrin and Lequeux collect data from multiple sources and use the collected data for analysis as desired. (Abstracts in Govrin and Lequeux). Govrin and Lequeux also use the collected data for fraud detection. (Govrin, ¶ 20, Lequeux, col. 3, ll. 41-51). It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to replace the type of data used in Govrin with the type of data used in Lequeux for achieving the same predictable result of  identifying change data and using the data for fraud detection. 

Claim 45.	Govrin teaches:
A hierarchical analytics system, comprising:
a computer system comprising at least one processor and a memory media; persistent storage coupled to the computer system comprising a data store comprising:
one or more primordial datasets, including a first primordial dataset comprising dynamic data, where a primordial dataset is a dataset without parents, and (¶¶ 65, 73, various external data sources are without parents)
a hierarchy of dataset models corresponding to one or more ordered sequences of data analytics, including a first dataset model that descends directly or indirectly from the first primordial dataset; and (¶¶ 13-24, 38, 65-67, 77, 82, 110, 117-118, loader and listeners capture data from external sources (one primordial dataset) based on the user defined rules e.g., a command and a data description by performing a preliminary filtering operation for storing filtered data (at least one parent) in MCPDS to be further analyzed by solvers based on the user defined rules) 
instructions which when loaded into the memory media and executed by the processor cause the computer system to perform:
instantiating a first instance of the first dataset model; (¶¶ 13-24, 68, 77, 83, 116, 118, filtered data and the result of an analyses is stored according to user defined rules, for example a customer transaction is captured and based on the transaction certain data is updated)
recognizing a data change in the first primordial dataset; ( ¶ 119-123, changes for the values the system is monitoring are recognized, for example, a customer transaction is a change in the data sources that is recognized based on the user defined rules)
in response to said data change in the first primordial dataset, automatically identifying as invalid each dataset instance that descends directly or indirectly from the first primordial dataset and instantiating a new instance of the first dataset model, (¶¶ 119-123, values are recalculated based on the recognized changes, e.g., a previous value is not valid) whereby the new instance of the first dataset model automatically reflects the most current data in the first primordial dataset. (¶¶ 75, 77, a calculated value reflects the most current data, e.g., transaction in data sources)
Govrin did not teach but Lequeux teaches collecting health care data from multiple data sources and using the data for fraud, waste, and abuse detection. (Lequeux, col. 2, ll. 30-47, “the methods and systems enable integration of provider information, prescription claims, patient information and medical claims to identify links and relationships between individual providers, provider organizations, health plans and accountable care organizations (ACOs), provider networks, and patients…Utilization and cost may be identified, thereby enabling optimization of provider networks and ACOs, Medicare and Medicaid opportunities, and fraud, waste, and abuse detection”)
Govrin and Lequeux collect data from multiple sources and use the collected data for analysis as desired. (Abstracts in Govrin and Lequeux). Govrin and Lequeux also use the collected data for fraud detection. (Govrin, ¶ 20, Lequeux, col. 3, ll. 41-51). It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to replace the type of data used in Govrin with the type of data used in Lequeux for achieving the same predictable result of  identifying change data and using the data for fraud detection. 

Claim 47.	Govrin teaches:
A computer-implemented method of integrating data changes in a primordial dataset in a hierarchical analytics computer system, comprising: under control of a hierarchical analytics computer system comprising at least one processor and a memory media configured with executable instructions, and coupled to persistent storage comprising a data store comprising 
one or more primordial datasets, where a primordial dataset is a dataset without parents, (¶¶ 65, 73, various external data sources are without parents)
defining a hierarchy of dataset models corresponding to one or more ordered sequences of analytics, including a first dataset model that descends directly or indirectly a first primordial dataset; and (¶¶ 13-24, 38, 65-67, 77, 82, 110, 117-118, loader and listeners capture data from external sources (one primordial dataset) based on the user defined rules e.g., a command and a data description by performing a preliminary filtering operation for storing filtered data (at least one parent) in MCPDS to be further analyzed by solvers based on the user defined rules) 
instantiating a first instance of the first dataset model and displaying on a display device operatively coupled to the computer system a first analytical investigative result based on the first instance of the first dataset model; (¶¶ 13-24, 68, 77, 83, 116, 118, filtered data and the result of an analyses is stored according to user defined rules, for example a customer transaction is captured and based on the transaction certain data is updated and based on the updated data fraud is detected; ¶¶ 24, 127, 156, any significant results obtained from any analysis are displayed to suitable person or system) 
recognizing a data change in the first primordial dataset; ( ¶ 119-123, changes for the values the system is monitoring are recognized, for example, a customer transaction is a change in the data sources that is recognized based on the user defined rules)
in response to said data change in the first primordial dataset, automatically identifying as invalid each dataset instance that descends directly or indirectly from the first primordial dataset and instantiating a new instance of the first dataset model that integrates the data change in the first primordial dataset; and (¶¶ 119-123, values are recalculated based on the recognized changes, e.g., a previous value is not valid)
automatically displaying on the display device a new analytical investigative result based on the new instance of the first dataset model, (¶¶ 24, 127, 156, any significant results obtained from any analysis are displayed to suitable person or system) 
Govrin did not teach but Lequeux teaches a method of integrating data changes in a primordial dataset in a hierarchical analytics computer system without disrupting active analytical investigations whereby the data change in the first primordial dataset is integrated into the hierarchical analytics computer system without disrupting current use of existing data or invalidating existing analytical investigative processes. (Lequeux, col. 13, ll. 6-52, col. 16, ll. 20-39, col. 27, ll. 45-56, wherein a previous version of a data source/ primordial dataset is stored as clean data in the master data for analysis and generating report and further a change in the source/ primordial dataset is integrated into master data without invalidating existing data in the master data)
Govrin and Lequeux collect data from multiple sources and use the collected data for analysis as desired. (Abstracts in Govrin and Lequeux). Govrin and Lequeux also use the collected data for analysis and generating report based on the user defined parameters. (Govrin, ¶¶ 20, 156 and Lequeux, col. 13, ll. 6-52, col. 16, ll. 20-39, col. 27, ll. 45-56). It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for teaching a method of integrating data changes in a primordial dataset in a hierarchical analytics computer system without disrupting active analytical investigations whereby the data change in the first primordial dataset is integrated into the hierarchical analytics computer system without disrupting current use of existing data or invalidating existing analytical investigative processes because doing so would provide for “identifying the relative importance of the data sources, such that certain updates from higher priority data sources can supplant existing master data”.

Govrin and Lequeux teach:
Claim 31.	The hierarchical health care analytics system of claim 30, wherein dynamic data comprises data that changes over time. (Govrin, ¶¶ 53, 103, 109, 120, data changes are detected over time by monitoring operation)

32.	The hierarchical health care analytics system of claim 30, wherein the one or more primordial datasets comprise one or more diverse datasets. (Govrin, ¶ 73, “relational databases and flat files… email, chat, instant messaging, online transactions  and other data streams”)

Claim 33.	The hierarchical health care analytics system of claim 32, wherein the one or more diverse datasets comprise at least two datasets from different external sources and at least two datasets having different data formats. (Govrin, ¶ 73, “various data sources…relational databases and flat files… email, chat, instant messaging, online transactions  and other data streams”)

Claim 34.	The hierarchical health care analytics system of claim 30, wherein health care data comprises health care claims data, health care provider data, or health care patient data. (Lequeux, col. 2, ll. 30-47, “the methods and systems enable integration of provider information, prescription claims, patient information and medical claims to identify links and relationships between individual providers, provider organizations, health plans and accountable care organizations (ACOs), provider networks, and patients”)

Claim 35.	The hierarchical health care analytics system of claim 30, wherein the one or more ordered sequences of health care analytics comprise fraud detection analytics. (Govrin, ¶ 20, “a set of rules that define a way to detect fraud in a financial transaction system, based on parameters such as client profiles, transaction volume, currency type etc.”; Lequeux, col. 3, ll. 41-51, col. 10, ll. 23-30)

Claim 36.	The hierarchical health care analytics system of claim 35, wherein health care data comprises data indicative of health care fraud. (Govrin, ¶ 20, “a set of rules that define a way to detect fraud in a financial transaction system, based on parameters such as client profiles, transaction volume, currency type etc.”, Lequeux, col. 3, ll. 41-51, col. 10, ll. 23-30)

Claim 37.	The hierarchical health care analytics system of claim 30, wherein a data change in the first primordial dataset comprises addition of new data or deletion of or change in existing data. (Govrin, ¶ 103, “monitor transactions, events and changes of relevant data in multiple legacy systems, and process huge quantities of records per second from these data sources”, ¶¶ 119-123)

Claim 38	The hierarchical health care analytics system of claim 30, wherein instantiating a new instance of the first dataset model comprises executing the command associated with the first dataset model on the data comprised in valid instances of the parents of the first dataset model. (Govrin,, ¶¶ 75, 121, filtered data  in the MDPDS comprises valid data to be used for recalculation by a solver) 

Claim 39.	The hierarchical health care analytics system of claim 30, further comprising instructions which when loaded into the memory media and executed by the processor cause the computer system to perform displaying, on a display device operatively coupled to the computer system, a first analytical result based on the first instance of the first dataset model. (Govrin, ¶¶ 24, 127, 156, any significant results obtained from any analysis are displayed to suitable person or system) 

Claim 40.	The hierarchical health care analytics system of claim 39, further comprising instructions which when loaded into the memory media and executed by the processor cause the computer system to perform displaying a new analytical result based on the new instance of the first dataset model. (Govrin, ¶¶ 24, 127, 156, any subsequent significant results based on the recalculated values in ¶¶ 119-123, are displayed to suitable person or system) 

Claim 41.	The hierarchical health care analytics system of claim 30, whereby the new instance of the first dataset model automatically reflects the most current data in the first primordial dataset. (Govrin, ¶¶ 75, 77, a calculated value reflects the most current data, e.g., transaction in data sources)

Claim 42.	The hierarchical health care analytics system of claim 30, wherein the first dataset model comprises a first dataset model command and a first dataset model data description, and the first dataset model command comprises a first parameter type, and (Govrin, ¶¶ 13-24, 38, 65-67, 75, 77, 82, 110, 117-118, loaders and listeners filter data based on the user defined rules, e.g., a command and a data description; ¶ 75, a rule comprises a first parameter type for filtering certain type of data) instantiating an instance of the first dataset model comprises using a first value of the first parameter type in executing the first dataset model command. (Govrin, ¶¶ 68, 75, 77, 83, 116, 118, required extracted data is analyzed according to user defined rules, for example a customer transaction is captured and based on the transaction certain data is updated; loader and listener performs based on pre-determined rules requirement, e.g., using a first value of the first parameter type in executing the first dataset model command)

Claim 43.	The hierarchical health care analytics system of claim 42, further comprising: instructions which when loaded into the memory media and executed by the processor cause the computer system to perform:
supporting multiple users, including a first user and a second user, wherein the 
first value of the first parameter type in the first dataset model command is supplied by the first user; (Govrin, ¶ 20, wherein users in “defined by users (including business people or other not-necessarily technical people)” indicates that a first user and a second user are supported for defining rules and generating dataset based on the rules provided by the first and the second users)
instantiating an instance of a second dataset model, wherein the second dataset model comprises the first dataset model command and the first dataset model data description, using a second value of the first parameter type supplied by the second user; (Govrin, ¶¶ 20-24, data sources are filtered and analyzed based on the parameters in the user defined rules, e.g., a second value of the first parameter type supplied by the second use)
in response to said data change in the first primordial dataset, instantiating a new instance of the first dataset model using the first value of the first parameter type and instantiating a new instance of the second dataset model using the second value of the first parameter type. (Govrin, ¶¶ 20-24, 119-123, changes that impact “the various models that had been defined by the system's users” are recognized for generating a data set accordingly)

Claim 44.	The hierarchical health care analytics system of claim 43, further comprising instructions which when loaded into the memory media and executed by the processor cause the computer system to perform 
instantiating a new instance of the first dataset model using the first value of the first parameter type concurrently with instantiating a new instance of the second dataset model using the second value of the first parameter type (¶¶ 110, 112, 116, 120-121, all rules being solved are considered at the same time) 

Claim 46.	The hierarchical health care analytics system of claim 45, further comprising a display device operatively coupled to the computer system, and further comprising instructions which when loaded into the memory media and executed by the processor cause the computer system to perform:
displaying on a display device a first analytical result based on the first instance of the first dataset model; and (Govrin, ¶¶ 24, 127, 156, any significant results obtained from any analysis are displayed to suitable person or system)
automatically displaying a new analytical result based on the new instance of the first dataset model. (Govrin, ¶¶ 24, 127, 156, any subsequent significant results based on the recalculated values in ¶¶ 119-123, are displayed to suitable person or system) 

Claim 48.	The computer-implemented method of integrating data changes in a primordial dataset in a hierarchical analytics computer system without disrupting active analytical investigations of claim 47, wherein the first primordial data set comprises dynamic diverse healthcare data, (Lequeux, col. 5, ll. 45-63, “the source data 120 includes the claims data 132…the source data 120 links to the claim data 132 (e.g., by linking to the claims data 132 as stored in the database 116”, col. 25, ll. 9-24) the one or more ordered sequences of analytics comprise health care data analytics, and the analytical investigative results comprise analysis of health care data. (Lequeux,  col. 25, ll. 9-24, col. 27, ll. 45-56, “analysis and reporting tools/features including prescriber, pharmacy and patient profiles…may be based on accumulating various data, sums, ratios, or the like by a period of time (e.g., a calendar quarter, a month, a year, or the like) by geographic area (e.g., by state, by county, or the like) and other relevant parameters for prescribers, dispensers and patients…in the case of prescribers, quarterly accumulations may be broken out by provider category, specialty and sub-specialty as relevant parameters for prescriber…example of relevant parameters are patient age and/or gender”)

Examiner’s Note
The referenced citations made in the rejections are intended to exemplify areas in the references in which the Examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the Applicant to analyze the references in their entirety since other areas of the references may be relied upon later to substantiate Examiner's rationale of record. A Prior Art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates. Inc. v. Garlock. Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the Prior Art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .... " In re Fulton, 391 F .3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004 ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al., Pub. No.: US 2014/0278479, FRAUD DETECTION IN HEALTHCARE:
[0019] … The system comprises a data import component for importing health care data from one or more data sources, the data sources including one or more of health care providers, insurers, or pharmacies; one or more data repositories in which the data import component creates health care objects representing the health care data in accordance to a defined ontology, the health care objects including provider objects of one or more provider object type that describes health care providers, patient objects of one or more patient object types that represent health care recipients, and health care event objects of one or more event object types that describe one or more of: health care claims, prescriptions, medical procedures, or diagnoses; a correlation component that identifies correlations between the health care event objects, the provider objects, and the patient objects; a graph generator component that generates graphs of networks identified based at least on the correlations identified by the correlation component, the graphs comprising linked nodes representing particular health care objects in the identified networks, including particular patient nodes representing particular patient objects and particular provider nodes representing particular provider objects; and an interface generator that generates interfaces that display the graphs generated by the graph generator .
[0035] System 900 comprises a data import component 915 which collects data from a variety of sources, including one or more of provider sources 911, insurer sources 912, public sources 913, and other sources 914 as described herein. The data may be collected from each source 911-914 on one or on multiple occasions, depending on factors such as the size of tl1e data source, the accessibility of the data source, and how frequently the data source changes. Depending on the form in which the data is collected, the data import component 915 may option perform Extract, Transform, and Load ("ETL") operations on the collected data to generate objects that conform to one or more defined ontologies 990. Ontologies 990 may be, for example, dynamic ontologies, static schemas, and/or other data structure definitions.
[0062] In an embodiment, the identifying is automated. Certain pre-defined metrics are monitored and associated with triggers. When any individual value for a monitored metric reaches a threshold defined by the trigger, the trigger identifies the value as being unusual. The monitoring may be ongoing, or the monitoring may occur at various intervals or upon request. In an embodiment, rather than monitoring predefined metrics for unusual values, various algorithms are trained to locate unusual values. In an embodiment, different users may define different types of triggers. For example, a prescription fraud specialist may define triggers to examine metrics indicative of possible prescription fraud, whereas a claims fraud specialist may define triggers related to claim fraud.
 [0065] Specific examples of unusual metric values could include, without limitation: a doctor writing significantly more prescriptions than normal, based on her own historical averages, or more than her peers on average; a sudden significant spike in prescriptions fi]led by patients who were not previously filling many prescriptions, patients receiving a significant amount of emergency room visits in a specific time period, such as 45 visits in five days; patients receiving prescriptions from more than a certain number of providers within a certain time period, such as five different prescriptions from five different providers; providers who do not file claims.
[0094] In an embodiment, each of the objects described above, and other objects described herein, are generated from import operation(s) of data from various sources, such as an insurer's databases, a provider's health care records, pharmacy records, government records, and other public records. The import operation may be repeated periodically or on occasions to update the objects and/or add new objects. The import operation may involve various ETL operations that normalize the source data to fit data models such as described herein.
Vengco, Pub. No.: US 2013/0325505, SYSTEMS AND METHODS FOR POPULATION HEALTH MANAGEMENT:
[0015] Certain examples provide a method for population health management. The example method includes providing access to accumulated patient data and associated analytics for a selected population in conjunction with one or more applications via a user portal. The example method includes monitoring a change in one or more of patient, data, and events based on the accumulated patient data and associated analytics captured from a plurality of sources in the selected population. The example method includes stratifying patients in the selected population into groups based on at least one of need, cost or risk. The example method includes identifying one or more problems and diagnoses associated with each of the stratified patient groups to facilitate management and coordination of patient care within each stratified group. The example method includes facilitating management and coordination of patient care by enabling communication between patients and providers and definition of care pathways with associated goals.
[0108] Certain examples provide performance management and analytics through population stratification and resource utilization management ( see, e.g., FIG. 8). In certain examples, population health management systems and associated methods provide performance management analytics, such as dashboards and scorecards, reporting and analysis, workflow intelligence, data visualization, risk segmentation, benchmarking, business rules, role-based security, proactive alerts, third-party data integration, interactive drill down into data, document management, etc., in conjunction with an aggregated data store of clinical and claims information, as well as an image exchange communicating with multiple systems ( e.g., registration, lab, pharmacy, decision support, practice management, claims and remittances, electronic medical records, other financial and clinical transaction systems, etc.). In certain examples, medical management analytics are also provided to manage healthcare utilization and quality more effectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159